Case: 08-31073       Document: 00511108394          Page: 1    Date Filed: 05/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2010
                                     No. 08-31073
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

LEVON HOWARD, Also Known as Bug,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 5:06-CR-50108-3


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Levon Howard has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Howard has not filed a response. Our indepen-
dent review of the record and counsel’s brief discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.